                    Case 5:17-md-02773-LHK Document 829 Filed 12/19/18 Page 1 of 1

                    Case5;17-md-02773-LHK Document 828 Filed 12/18/18 Page 1 of 1
                                                                                                                          Reset Form



CAND Pav.gov AppHcatioii for Rerund (rev. 5/17)



                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA

                 APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                         PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  • Complete all requiredfields (shown in red*); otherwise, your request may be denied and require resubmission.
  • Infields 3-7, enter the informationfor the incorrect transaction (the onefor which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can befound in the Pay.gov screen receipt or confirmation email.

  1.   Your Name:* Daniel Prati                                     8. Your Phone Number: (713)651-3726

  2.   Your Email Address: * dan.prati@nortonrosefulbright.cc 9. Full Case Number (if applicable): 5:l7-MD-02773

  3. Pay.gov Tracking ID Number:* 26E29B7N                                                  P    Attorney Admission
                                                                                            P    Civil Case Filing
  4. Agency Tracking ID Number:* 0971-12918192
                                                                    10 Fee Type *           S  FTR Audio Recording
                                                                                            El Notice of Appeal
  5.   Transaction Date:* 12/11/2018
                                                                                            0     Pro Hac Vice
  6.   Transaction Time:* 2:20 pm                                                           D    Writ of Habeas Corpus

  1. Transaction Amount (Amount to be refunded):* $ 310.00
4^! Reason for Refund Request:* Explain in detail what happenedto cause duplicate charges or nofee required.
  • For a duplicate charge, provide the correct Pay.gov and Agency Tracking numbers in thisfield.
  • Ifyou paid afilingfee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
 Mr. Prati was charged twice. The correct receipt number is: CAND CM ECF; Pay.gov Tracking ID: 26E29BNF; Agency Tracking
 ID: 097I-I2918261; Transaction Type: Sale; Transaction Date: Dec 11,2018 5:06:21 PM.




       Eflle thisform using OTHER FILINGS            OTHER DOCUMENTS ^ APPLICATION FOR REFUND.
Viewdetailed instructions at: cand. uscourts. sov/ecf/pavments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecihelpdesk(^.cand.useourts.sov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                       •    Approved
  Refund request:      •    Denied
                            Denied —Resubmlt amended application (see reason for denial)
  Approval/denial date:                                                  Request approved/denied by:               /fol
  Pay.gov refund tracking ID refunded:                                   Agency refund tracking ID number: 0971-
  Date reflind processed:                                                Refund processed by:
  Reason for denial (ifapplicable): Adetailed explanation OH what happened to cause the duplicate charge was not
  stated in section #11

  Referred for OSC date (if applicable):
